THE THIRTEENTH COURT OF APPEALS

                                    13-17-00462-CR


                                Ex Parte Mely Saldana


                                   On Appeal from the
                     430th District Court of Hidalgo County, Texas
                           Trial Cause No. CR-1501-14-J(1)


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment that

denies Saldana’s application for writ of habeas corpus.

      We further order this decision certified below for observance.

October 11, 2018